The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
The plaintiff, who is the pastor of the Catholic church in Santa Clara, sues for the possession of a piece of land known as the “ Orchard,” which belonged to the former Mission of Santa Clara; claiming that the mission lands were church property, and that by the rules of the Church, he is the administrator of the temporalities of that particular church and mission.
Much discussion has taken place upon the questions of the right of *342the Church, .under the Spanish and Mexican systems, to take property, and the right of the plaintiff to succeed; but the opinion to which I have arrived, renders it unnecessary to consider them.
According, to all the Spanish and Mexican authorities, (which have been well collated in the respondent’s argument,) the missions were political establishments, and in no manner connected with the Church. The fact that monks or priests were at the Itead of these institutions, proves nothing in favor of the clajm. of the Church to universal ownership of the property. It is here unnecessary to determine in what manner, or by what form of conveyance, the Church, as a political or corporate body, could validly acquire title. It is sufficient that there must have been some mode, so as to take the right out of the Government, or individual, and vest it in the Church, and certainly nothing of the kind is here shown to have existed.
If it be relied on that a priest or monk had government and control of the mission, the answer is simply that they were the civil governors; and although they combined with the power of civil government the functions of spiritual fathers, this was only the more effectually to carry out one of the objects of those establishments, which was, to convert and Christianize the Indians. And it appears fully, from all the investigations made into the Spanish and Mexican polity in reference to missions, that neither the missions, nor the priests of the missions, were incorporated into the general body of the Church, nor were, in any respect, under the control or direction of its diocesan ecclesiastics, whose rule was absolute over all their inferiors. On the contrary, the mission establishments arose directly from the action and authority of the government of the country; laws and regulations were made for them by its legislative authority, without referring to, or consulting the authority of the Church; the lands settled by them were not conveyed to any one, neither to priest nor neophyte, but remained the property of the governments ; and there is not a word in all the decrees and acts of the government, which would even show that the church building, devoted to worship alone, ever became the property of the church corporate, until the decree of secularization of 1833.
It is urged by appellant, that that decree was suspended by a subsequent one, and consequently was never applied to the missions of California. In that ease, as the Church had no rights in the mission before the decree of 1833, it remains without any, because it was only by that decree, if at all, that any rights were given it; on the other hand, if it claims to take by virtue of that decree, the limitations contained in it would not entitle the Church to the property sued for in this action.
Our conclusion is, that the plaintiff has no rights to the property in question, and therefore the judgment of the Court below is affirmed.